Citation Nr: 1432531	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than February 16, 2006 for the award of service connection for lumbosacral spondylosis with degenerative disc disease.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1981 to December 1985 and from June 1991 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) implemented a previous Board decision and awarded service connection for lumbosacral spondylosis with degenerative disc disease and assigned an initial 10 percent rating, effective February 16, 2006.  A 20 percent rating was also assigned for this disability, effective October 11, 2012.  The Veteran subsequently filed a notice of disagreement as to the assigned effective date for the award of service connection for this disability.  However, a statement of the case as to this claim has not yet been issued and this claim is addressed in the remand portion below.  

In May 2013, the Board remanded the Veteran's claim for TDIU to the Appeals Management Center (AMC) for additional development.   

In January 2014, the Veteran submitted a motion for advancement on the docket as well as various service and post-service private treatment records.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence; however, these documents are duplicative of evidence previously considered.  38 C.F.R. § 20.1304(c) (2013).  The Board denied the motion and noted that insufficient supporting evidence has been provided to show cause for advancement in February 2014.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) and the Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in such file reveals that outpatient clinical records from the St. Louis VA Medical Center (VAMC) dated from July 2012 to May 2013; such records were considered in the May 2013 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA and VBMS paperless files are either duplicative in the paper claims file or irrelevant to the issues on appeal.  

The issue of entitlement to an increased rating for lumbosacral spondylosis with degenerative disc disease has been raised by the record, but has not been adjudicated by the AOJ.   (See January 2014 Statement)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.    § 3.159(c).  

In a June 2013 rating decision, the RO implemented the Board's decision and assigned a 10 percent rating effective February 16, 2006, and a 20 percent rating, effective from October 11, 2012, for lumbosacral spondylosis with degenerative disc disease.  The RO also assigned a 10 percent rating for radiculopathy of the right lower extremity, and a 10 percent rating for radiculopathy of the left lower extremity effective February 16, 2006.  The Veteran submitted a notice of disagreement (NOD) in November 2013, which stated that he disagreed with the rating decision.  To this date, the Veteran has not been furnished a SOC that addresses the issues of increased rating for lumbosacral spondylosis with degenerative disc disease, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  Consequently, the Board must remand the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The Veteran has alleged that he is unable to work due to service-connected disabilities, particularly degenerative disc disease and that he has made numerous attempts to obtain employment since 2005 without success.  In an August 2013 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that his past work history included custodian, cashier and stockperson.  Post-service treatment records reflect on-going complaints and treatment for his service-connected lumbar spine disorder.  An October 2012 VA orthopedic examiner determined the current nature and severity of the Veteran's lumbar spine disorders, however, the Veteran has submitted a January 2014 statement indicating that his service-connected disabilities are worse and that he will undergo surgery.  In light of this, updated treatment records should be obtained and associated with the claims file.  Additionally, the Veteran should be scheduled for orthopedic and neurologic VA examinations to determine the severity of his service-connected disabilities.

In addition, in an October 2005 VA social work progress note, the Veteran reported that he had filed for Social Security benefits.  The outcome or basis of his claim is not clear from the current record.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Therefore, on remand, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Additionally, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

Finally, with respect to the Veteran's claims for an earlier effective date for the award of service connection for lumbosacral spondylosis with degenerative disc disease, the Board notes that a rating decision issued in June 2013 awarded service connection for lumbosacral spondylosis with degenerative disc disease and assigned an initial rating, effective February 16, 2006.  This rating decision had implemented the Board's May 2013 decision.  Thereafter, in November 2013, the Veteran entered a notice of disagreement as to the assigned effective date.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an effective date prior to February 16, 2006, for the award of service connection for lumbosacral spondylosis with degenerative disc disease.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain the Veteran's updated relevant treatment records from the Marion, Illinois VAMC since May 2013.  Also, attempts should be made to obtain records from the neurosurgeon the Veteran reported that he was scheduled to see.  (See January 2014 statement from Veteran).  The Veteran should be given an opportunity to identify any other medical facility/physician that has treated him for his service-connected disabilities.  All efforts to obtain the identified records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

3.  Take appropriate steps to obtain all decisions and associated medical records from SSA.

4.  After any newly identified records have been associated with the file, the Veteran should be afforded VA examinations to determine the current severity of his service-connected lumbosacral spine disability and service-connected radiculopathy of the right and left lower extremities.  The Veteran's claims file, including this remand, should be made available to the examiner.  

All appropriate tests and studies, to include physical inspection of the spine, thoracolumbar range of motion testing, repetitive motion testing, and neurological testing, should be performed.  

The examiner should describe all orthopedic/neurologic manifestations of the Veteran's service-connected lumbosacral spondylosis with degenerative disc disease, including the extent, if any, of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  

The examiner should identify all symptoms associated with the service-connected back disability.  Thereafter, the examiner should discuss the severity of each symptom found and then state how such impairment affects his ability to function, to include his ability to perform manual and sedentary type of work.  

The examiner should also discuss all manifestations of the Veteran's radiculopathy of the right and left lower extremity.  The examiner should describe the severity of each manifestation, including the severity of any nerve involvement.  The severity of any nerve involvement should be described as mild, moderate, moderately severe or severe with marked muscular atrophy.  The examiner should discuss the impact of the service-connected radiculopathy on  the Veteran's ability to perform sedentary or manual type of work.

The examiner is requested to provide a thorough rationale for every opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If it is determined that the Veteran is unable to secure and following a substantially gainful occupation due to his service-connected disabilities, but fails to meet the percentage standards listed above, the claim for TDIU shall be submitted to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


